EXHIBIT 15.3 Consent of Independent Registered Pubic Accounting Firm To the Board of Directors and the Shareholders of Seanergy Maritime Holdings Corp.: We consent to the incorporation by reference in the registration statements on Form F-3 (File Nos. 333-166697 and 333-169813) of Seanergy Maritime Holdings Corp. (the "Company") of our report dated March 27, 2009,with respect to the consolidated balance sheet of the Company as of December 31, 2008, and the related consolidated statements of income, shareholders' equity, and cash flows for the year then ended, which report appears in the Company'sAnnual Report on Form 20-F for the year ended December 31, 2010. /s/ KPMG Certified Auditors AE Athens, Greece March 31, 2011 SK 26
